Wood, J. (after stating the facts). (1) Appellants contend that there was no consideration for the writing attached to the note which appellant J. L. Brady designates as a “rider.” But the note and the ‘ ‘ rider ” and the letters concerning this, written before the execution of the note and “rider,” should all be considered in determining as to what the contract was between the appellants and the appellee as to the loan of money and the rate of interest to be paid therefor. In Mann v. Urquhart, 89 Ark. 239, we held that where several instruments witnessing a contract were executed at different times, but were intended by the parties to be considered together, they 'will be so treated. See also McDonough v. Williams, 77 Ark. 261. (2) The correspondence between the appellee and appellant, as well as their testimony, shows the circumstances under which the note and “rider” 'were executed, and that they were really but parts of one transaction which was consummated by the loan of the money by the appellee to the appellants. The loan of the money was the consideration for the “rider” as well as the note. The recitals of the “rider” show that the appellants agreed to pay a premium for the use of the money in excess of the amount named in the note. Under the evidence it was a question for the jury to determine as to what the agreement was between the parties as to the rate of interest that the loan should bear, and the court did not err in submitting that question to the jury. Learned counsel for appellants insist that there was no evidence of a mutual agreement between the parties for some higher rate of' interest than six per cent. But the testimony of the appellee tends to show that she demanded of the appellants interest at 10 per cent, before the note and “rider” were executed, and the jury were warranted in finding that appellants accepted this offer and impliedly agreed to pay her 10 per cent, as evidenced by appellant J. L. Brady’s telegram and letters requesting her to send him the money. Since appellants had been informed that appellee would not loan the money for less than 10 per cent, per annum, when the appellant J. L. Brady wrote and telegraphed appellee to send the money, the jury were warranted in inferring that he accepted the money on the terms that appellee proposed. Upon the whole, we find no error in the instructions prejudicial to the appellants, and the question as to what amount, if any, was due to the appellee was, under the evidence, for the jury. The issues were correctly submitted, and there was evidence to sustain the verdict. The judgment is therefore affirmed.